Case: 18-10587      Document: 00514795227        Page: 1     Date Filed: 01/15/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 18-10587                     United States Court of Appeals

                                 Conference Calendar
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 15, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

BRIAN ANTHONY ADAMS,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CR-246-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Brian Adams has



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-10587      Document: 00514795227    Page: 2   Date Filed: 01/15/2019


                                  No. 18-10587

moved for leave to withdraw and has filed a brief per Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Adams has not filed a response. We have reviewed counsel’s brief and the rel-
evant portions of the record. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.

      There is a clerical error in the judgment. See FED. R. CRIM. P. 36.
Specifically, as to the conviction of possession of a firearm in furtherance of a
drug trafficking crime, the judgment mistakenly referred to 18 U.S.C.
§ 924(c)(1)(C)(i) as the applicable statute instead of the correct statute,
§ 924(c)(1)(A)(i).   Subsection (c)(1)(C)(i) provides for a 25-year mandatory
minimum sentence for a second or subsequent § 924(c) offense, while
§ 924(c)(1)(A)(i) provides for a five-year mandatory minimum.

      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the appeal is DISMISSED.
See 5TH CIR. R. 42.2. This matter is REMANDED for the limited purpose of
correction of the clerical error to reflect that Adams was sentenced under
§ 924(c)(1)(A)(i). See FED. R. CRIM. P. 36.




                                        2